     Case: 4:20-cv-01639-NCC Doc. #: 5 Filed: 11/23/20 Page: 1 of 5 PageID #: 13




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

    JOSEPH MICHAEL DEVON ENGEL,                    )
                                                   )
                  Plaintiff,                       )
                                                   )
            v.                                     )         No. 4:20-CV-1639 NCC
                                                   )
    ST. LOUIS SHERIFF’S DEPT., et al.,             )
                                                   )
                  Defendants.                      )

                                 MEMORANDUM AND ORDER

         This matter is before the Court upon review of plaintiff Joseph Michael Devon Engel’s

self-represented complaint and motion for leave to commence this civil action without prepaying

fees or costs. The complaint and motion are defective because they have not been drafted on

Court forms. See E.D. Mo. Local Rule 2.06(A). Additionally, a prisoner seeking leave to

proceed in forma pauperis is required to submit a certified copy of his prison trust account

statement for the six-month period immediately preceding the filing of the complaint. See 28

U.S.C. § 1915(a)(2). Plaintiff has not done so.1 A “certified copy” is one that has been certified

by an authorized prison officer that is a true and correct copy.

         Because plaintiff is proceeding without counsel, the Court will allow plaintiff the

opportunity to file an amended complaint and an amended application to proceed in district court

without prepaying fees or costs on Court-provided forms. Plaintiff has twenty-one (21) days




1
 Plaintiff asserts in his motion to proceed without prepaying fees or costs that the Court has a copy
of his certified inmate account statement from the Missouri Department of Corrections. The Court
has reviewed all fourteen cases plaintiff has filed and no certified account statement for the six-
month period immediately preceding the filing of the complaint has been submitted.
   Case: 4:20-cv-01639-NCC Doc. #: 5 Filed: 11/23/20 Page: 2 of 5 PageID #: 14




from the date of this Order to file an amended application and an amended complaint in

accordance with the specific instructions set forth here.

                        Instructions for Filing an Amended Complaint

       Plaintiff is warned that the filing of an amended complaint completely replaces the

original complaint, and so it must include all claims plaintiff wishes to bring. See In re Wireless

Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928 (8th Cir. 2005) (“It is well-established

that an amended complaint supersedes an original complaint and renders the original complaint

without legal effect”). Any claims from the original complaint that are not included in the

amended complaint will be deemed abandoned and will not be considered. Id. Plaintiff must

submit the amended complaint on a Court-provided form, and the amended complaint must

comply with the Federal Rules of Civil Procedure.

       Plaintiff should type or neatly print his amended complaint on the Court’s § 1983 civil

rights complaint form, which will be provided to him. See E.D. Mo. L.R. 2.06(A) (“All actions

brought by self-represented plaintiffs or petitioners should be filed on Court-provided forms”).

If the amended complaint is handwritten, the writing must be legible. In the “Caption” section

of the Court-provided form, plaintiff should clearly name every party he is intending to

sue. Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the parties”). If there is not

enough room in the caption, plaintiff may add additional sheets of paper. However, all the

defendants must be clearly listed. Plaintiff should fill out the complaint form in its entirety.

       In the “Statement of Claim” section, plaintiff should provide a short and plain statement

of the factual allegations supporting his claim. Fed. R. Civ. P. 8(a). Plaintiff should put each

claim into a numbered paragraph, and each paragraph should be “limited as far as practicable to

a single set of circumstances.” Fed. R. Civ. P. 10(b).



                                                  2
   Case: 4:20-cv-01639-NCC Doc. #: 5 Filed: 11/23/20 Page: 3 of 5 PageID #: 15




       The amended complaint should only include claims that arise out of the same transaction

or occurrence. In other words, plaintiff should only include claims that are related to each other.

Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may choose a single defendant and set forth as

many claims as he has against that defendant. Fed. R. Civ. P. 18(a).

       In structuring his amended complaint, plaintiff should begin by writing the defendant’s

name. In separate, numbered paragraphs under that name, plaintiff should write a short

and plain statement of the factual allegations supporting his claim against that specific

defendant. If plaintiff is suing more than one defendant, he should follow the same procedure

for each defendant.

       Plaintiff must specify whether he intends to sue each defendant in an official capacity, an

individual capacity, or both. The failure to sue a defendant in the correct capacity may result in

the dismissal of that defendant.

       If plaintiff is suing a defendant in an individual capacity, he is required to allege facts

demonstrating the personal responsibility of the defendant for harming him. Madewell v.

Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990) (stating that § 1983 liability “requires a causal link

to, and direct responsibility for, the deprivation of rights”). Furthermore, the Court emphasizes

that the “Statement of Claim” requires more than “labels and conclusions or a formulaic

recitation of the elements of a cause of action.” Neubauer v. FedEx Corp., 849 F.3d 400, 404

(8th Cir. 2017).

       If plaintiff is suing multiple defendants, it is important he establish the responsibility of

each separate defendant for harming him. That is, for each defendant, plaintiff must allege facts

showing how that particular defendant’s acts or omissions violated his constitutional rights. It is

not enough for plaintiff to make general allegations against all the defendants as a group. Rather,



                                                  3
   Case: 4:20-cv-01639-NCC Doc. #: 5 Filed: 11/23/20 Page: 4 of 5 PageID #: 16




plaintiff needs to provide the role of each named defendant in this case, in order that each

specific defendant can receive notice of what he or she is accused of doing. Topchian v.

JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential

function of a complaint “is to give the opposing party fair notice of the nature and basis or

grounds for a claim”).

       After receiving the amended complaint, the Court will review it pursuant to 28 U.S.C.

§ 1915. Plaintiff’s failure to make specific factual allegations against a defendant will result in

the dismissal of that defendant. If plaintiff fails to file an amended complaint on a Court-

provided form within twenty-one (21) days in accordance with the instructions set forth herein,

the Court will dismiss this action without prejudice and without further notice to plaintiff.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail plaintiff a copy of the

Court’s ‘Prisoner Civil Rights Complaint’ form.

       IT IS FURTHER ORDERED that the Clerk is directed to mail plaintiff a copy of the

Court’s ‘Application to Proceed in District Court without Prepaying Fees or Costs’ form.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint on the

Court’s form within twenty-one (21) days of the date of this Order. Plaintiff is advised that his

amended complaint will take the place of his original filing and will be the only pleading that

this Court will review.

       IT IS FURTHER ORDERED that plaintiff must either pay the $400 filing fee or

submit an amended motion to proceed in forma pauperis within twenty-one (21) days of the date

of this Order.




                                                  4
  Case: 4:20-cv-01639-NCC Doc. #: 5 Filed: 11/23/20 Page: 5 of 5 PageID #: 17




       IT IS FURTHER ORDERED that, if plaintiff chooses to submit an amended

application to proceed without prepaying fees or costs and plaintiff maintains a prison account at

Eastern Reception Diagnostic and Correctional Center, he shall file a certified copy of his prison

account statement for the six-month period immediately preceding the filing of the complaint,

within twenty-one (21) days of the date of this Order.

       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice. If the case is dismissed for non-compliance with this

Order, the dismissal will not count as a “strike” under 28 U.S.C. § 1915(g).

      Dated this 23rd day of November, 2020.
                                                      /s/ Noelle C. Collins
                                                     NOELLE C. COLLINS
                                                     UNITED STATES MAGISTRATE JUDGE




                                                5
